UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------X
RAYMOND A. SEMENTE D.C., P.C.
                                          MEMORANDUM AND ORDER
                       Plaintiff,         14-CV-5823 (DRH)(SIL)

          -against-

EMPIRE HEALTHCHOICE ASSURANCE,
INC., VERIZON COMMUNICATIONS,
INC., ET AL.,

                    Defendants.
--------------------------------X
A P P E A R A N C E S:

For Plaintiff:
     Quadrino Law Group
     225 Broad Hollow Road
     Suite 304
     Melville, New York 11747
       By: Richard J. Quadrino, Esq.
           Harold J. Levy, Esq.

For Defendants:
     Foley & Lardner LLP
     90 Park Avenue
     37th Floor
     New York, New York 10016
       By: Robert Allen Scher, Esq.

For Defendant County of Suffolk:
     Suffolk County Attorney's Office
     H. Lee Dennison Building
     100 Veterans' Memorial Highway
     Hauppauge, New York 11788
       By: Susan A. Flynn Assistant County Attorney

HURLEY, Senior Judge


          Plaintiff Raymond A. Semente ("Semente" or "plaintiff")

has sued three main defendants, viz. Verizon Communications,

Inc., ("Verizon"), Empire Blue Cross Blue Shield ("Empire"), and

Suffolk County ("County").    The attorney representing Verizon and
Empire represents that those two defendants have reached

agreement twice on the "basic terms of the settlement . . . most

recently in January of this year."      (Apr. 15, 2019 Letter of

Robert A. Scher, Esq. to the Court at 1.)     Counsel for plaintiff

confirms that his client is amendable to settling with Verizon

and Empire on agreed terms subject to one condition.

             Although the claims against all three defendants are

factually intertwined,1 the cause of action against the County is

state-based unlike the federal ERISA claims leveled against the

other two principal defendants.     Plaintiff takes the position

that it will only consummate the aforementioned settlement if the

Court will retain supplemental jurisdiction over the County under

28 U.S.C. § 1367.     As a result, Verizon and Empire feel that they

are being unfairly held hostage in the litigation which is now in

its sixth year with the concomitant waste of money and other

resources notwithstanding their conditional agreements with

plaintiff.    (Id.)   To resolve this perceived dilemma, I am being

asked to issue an order indicating that I will handle this case

to its conclusion should the subject settlement come about,

rather than dismiss what would then be a solely state-based

action, without prejudice to it being pursued in a state court.

             This issue was discussed during a telephone conference



     1
         See Semente v. Empire et al., 14-CV-05823 (DE No. 53) at
7.

                                  -2-
amongst the parties and the Court held on March 6, 2019.    At that

time, I provided "my preliminary view" that "even if the federal

actions are resolved and thus withdrawn from the fray" I would

retain the case given, inter alia, its age, the fact that it has

been the subject of extensive discovery and motion practice, plus

it is now apparently close to trial ready.    However, I voiced

that view without first hearing from counsel, believing that all

parties would likely concur given the attendant circumstances.

           Contrary to my expectations, however, the County

objected; if, it opined, plaintiff and the other two principal

defendants settled, the appropriate venue to hear the claim

against the County would be "the Suffolk County Supreme Court."

(See Mar. 6, 2019 Transcript of Telephone Conference at 4.)       The

County asked for time to brief the matter.

           In the County's letter brief of March 26, 2019, it

explained, after acknowledging that such matters are generally

addressed to a court's discretion, that such discretion is

"subject to boundaries."   (Id. at p. 3.)    That was followed by a

listing of a series of cases in which courts declined to retain

supplemental jurisdiction following dismissal of the federal

claims.   (Id.)   However, as noted by counsel for Verizon and

Empire, in each of those cases the dismissal of supplemental

claims occurred, unlike here, in the early stages of the

proceeding.   (Apr. 12, 2019 Letter of Harold J. Levy, Esq. at 1.)


                                 -3-
It was my view then, as it is now, that the issue of whether to

retain supplemental jurisdiction over the pending case or to

remand it to a state tribunal rests in my discretion with a

determinative factor being the state of the litigation undertaken

thus far.   See Ametex Fabrics, Inc. v. Just In Materials, 140

F.3d 101, 104-05 (2d Cir. 1998).

            The crux of the present problem is that I am being

asked to render what is in effect an advisory opinion on

hypothetical facts even though broached in an ongoing proceeding.

No case law or statutory authority has been cited in support of

this largely procedural request.

            To the extent the County or some other party may be —

and it is unclear to me — requesting a declaratory judgment to

take effect depending upon whether plaintiff and Mr. Scher's

defendants actually settle their dispute, the application is

denied on the information provided.

            SO ORDERED.

Dated: Central Islip, New York
       May 31, 2019



                                       ________________________
                                       DENIS R. HURLEY, U.S.D.J.




                                 -4-
